Citation Nr: 1720795	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served in the Army on active duty from April 2004 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2012 rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The matter was remanded by the Board in May 2015 and September 2015 for further development of the evidence.  That has been accomplished to the extent possible, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that in May 2017, the Veteran submitted a letter indicating that she wished to withdraw from appeal her claim for entitlement to a TDIU. In that correspondence, the Veteran also indicated that she did not believe she was represented. However, the Board notes that the Veteran has been represented since 2014 by the Massachusetts Department of Veterans Services, who has participated in the Veteran's appeal and been notified of each action taken during the adjudication of her claims. The Board thus finds that the Veteran has been provided adequate representation pursuant to 38 C.F.R. § 20.600 (2016). 


FINDINGS OF FACT

1.  On May 8, 2017, the Veteran submitted written correspondence in which she withdrew her appeal on the issue of entitlement to a TDIU. There are no questions of fact or law remaining before the Board in this matter.

2.  Throughout the appeal, the Veteran's PTSD has primarily been manifested by symptoms of: anxiety, depressed mood, flashbacks, recurring nightmares and dreams, panic attacks once per week or less, social isolation, difficulty concentrating, irritability, mild memory loss, and hypervigilance, which amount to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to a TDIU. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing. 38 C.F.R. § 20.204 (2016).

In a May 2017 statement, the Veteran indicated in writing that she "no longer need[s] the unemployment services or claim." The Board finds that the Veteran has withdrawn the appeal as to the issue of entitlement to a TDIU, and there thus remain no allegations of errors of fact or law for appellate consideration on this particular matter. Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This appeal arises from an initial grant of service connection and assignment of a disability rating.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured to the extent possible.  Pursuant to the Board's May 2015 remand, the RO obtained a May 2011 VA examination report and requested all outstanding VA mental health treatment records since August 2014.  According to a VA records search, no data since August 2014 could be found except for a February 2015 primary care consultation note.  See February 2015 VA progress notes.  The RO also sent a letter to the Veteran requesting sufficient information and authorization to obtain treatment records from the Vet Center and any private community psychiatric care centers or residence programs.  See July 2015 letter titled "What Do We Still Need From You?"  The RO did not receive a response from the Veteran.  The RO sent another letter to the Veteran following the September 2015 remand.  See November 2015 letter titled "What Do We Still Need From You?"  Similarly, the RO did not receive a response from the Veteran.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Veteran was afforded VA medical examinations in May 2011 and July 2014.  The Board finds that the examinations obtained are adequate.  The examinations were performed by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationales for the findings rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor her representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and VA examinations, has been met.  
38 C.F.R. § 3.159(c)(4) (2016).


Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection for PTSD was granted by the RO in a June 2011 rating decision.  A 10 percent initial disability rating was awarded.  In August 2012, the RO issued a Statement of the Case (SOC) granting an initial disability rating for PTSD to 30 percent effective for the entire appeal period.  The Veteran contends that her PTSD is more disabling than currently evaluated.

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Under the General Rating Formula, a 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A review of the record reveals that, in October 2010, the Veteran was admitted to a private hospital and then transferred to a VA hospital for depression and alcohol detoxification.  See October 2010 VA administrative note.  According to the Veteran, she felt "depressed and miserable" and had been drinking large quantities of alcohol.  See October 2010 VA urgent care triage note.  Id.  The Veteran stated that, 3 weeks prior to her admission, she had a miscarriage.  Id.  According to a psychiatry admission assessment, the Veteran became depressed following the miscarriage and began to binge drink.  See October 2010 VA psychiatry admission assessment note.  The Veteran also complained about PTSD symptoms, including nightmares 2 to 3 times a week, flashbacks, and social anxiety.  Id.  She was described as cooperative and well-groomed with fluid speech and a linear and coherent thought process.  The Veteran denied suicidal or homicidal ideations and any hallucinations.  Her affect was mood congruent and her cognitive domains also appeared to be grossly intact.  Her insight was described as fair while her judgment was found to be poor based on her reports of binge drinking.  She was given an admitting diagnosis of bipolar disorder, PTSD, and alcohol dependency.  See October 2010 VA mental health admission assessment note.

Subsequently, in October 2010, the Veteran saw a psychiatrist.  See October 2010 VA psychiatry inpatient note.  According to the psychiatrist, the Veteran appeared appropriate and was cooperative; her speech was of normal volume and of slow rate; her thought process was linear and goal-directed; her thought content was without delusions or paranoia; she denied suicidal or homicidal ideations; she did not report hallucinations or perceptual disturbances; her affect was constricted; she was alert, verbal, and oriented; and her judgment was fair.  The psychiatrist also noted that the Veteran felt guilty about her recent miscarriage.  He diagnosed the Veteran with alcohol dependence, benzodiazepine dependence, and PTSD.

A consultation for admission to the Substance Abuse Recovery and Rehabilitation Treatment Program (SARRTP) took place in October 2010.  See October 2010 SARRTP consultation note.  The nurse described the Veteran as cooperative and her affect as blunted.  The nurse also reported a slow rate of speech.  According to the nurse, the Veteran denied visual or auditory hallucinations as well as suicidal or homicidal ideations.  The nurse also indicated that the Veteran was homeless and unemployed.  A primary care note, also in October 2012, found the Veteran's affect to be flattened.  See October 2010 VA primary care progress note.

Following detox, the Veteran was admitted to SARRTP.  See November 2010 VA interim progress note.  After completing SARRTP, she was admitted to REACH, a residential substance abuse program.  See January 2011 VA mental health interdisciplinary treatment plan note.  At REACH, the Veteran underwent a vocational assessment.  See January 2011 VA mental health intake and vocational assessment note.  According to the vocational rehabilitation specialist, the Veteran had past work experience in upholstery, retail, and as a security guard.  The Veteran stated that she had a GED and wanted to go to college.  The vocational rehabilitation specialist stated that the Veteran was a fast learner and that she presented herself well in an interview, showing initiative and motivation.  The Veteran was assigned compensated work therapy (CWT) placement and began working at the facility's recreational service building.  

In January 2011, the Veteran was seen by a neurologist.  See January 2011 VA neurology consultation note.  The Veteran was found to have poor memory, anxiety, depression, and insomnia.  According to a subsequent psychiatry note, the Veteran continued to work full-time, 7 days a week, and reportedly enjoyed the job.  See February 2011 VA psychiatry outpatient note.  In addition, the Veteran was well-groomed and cooperative; had fluent speech; linear and coherent thought process; mood-congruent affect; fair judgment; and had grossly intact cognitive functions.  The Veteran also denied suicidal or homicidal ideations or any hallucinations.  Id.

The Veteran successfully completed the REACH and CWT programs in March 2011.  See March 2011 VA psychology discharge note.  Her supervisor reported excellent performance.  

In April 2011, the Veteran presented to the urgent care clinic regarding unrelated UTI concerns.  See April 2011 VA urgent care note.  According to the physician, the Veteran was cooperative and spoke coherently with a normal rate, volume, and tone of voice.  Her thought process was described as reality oriented and goal-directed.  She also reportedly denied delusions of any kind and did not report any hallucinations.  Her mood was found to be affect congruent and her judgment fair.  Her cognitive functions were also found to be grossly intact.

A VA examination regarding the Veteran's PTSD was performed in May 2011.  See May 2011 VA Compensation and Pension Examination note.  According to the examiner, the Veteran denied having any delusions or hallucinations.  Id.  The examiner also stated that the Veteran's thought process was within normal limits; her personal hygiene was adequate; she was oriented to person, place, and time; she had trouble memorizing recent events; she shook her leg when nervous or anxious; she had a slightly slow rate of speech with very little intonation or expression of affect; and she did not report any panic attacks, but often felt anxious.  In addition, the examiner stated that the Veteran did not report having any flashbacks, but did report that she frequently dwells on things that happened in Iraq and that she has a lot of regret.  Id. During the examination, the Veteran reported that she was unemployed and that she could not keep a job for more than a few months.  Id.  The Veteran further reported marital difficulties, financial strains, difficulty in communicating with others, and limited social support.  Id.  The examiner determined that the Veteran's history of alcohol dependence may be related to her PTSD as a means of managing symptoms, but may also be related to other factors as well, including bipolar illness.  The examiner stated that the Veteran evidenced mild symptoms of PTSD in the context of a co-occurring bipolar disorder.  The examiner further determined that the Veteran's bipolar disorder may account for her emotional and behavioral instability, including anger, irritability, anxiety, and periods of depression.  However, the examiner did not find any evidence that the Veteran's bipolar disorder began during or was the result of her military experience.

The Veteran was seen for individual psychotherapy in July 2011.  See July 2011 VA mental health psychiatry outpatient note.  According to the psychiatrist, the Veteran was dressed casually but kempt, was cooperative and pleasant, had a slow rate of speech, and had a logical and coherent thought process.  The psychiatrist also stated that the Veteran denied suicidal or homicidal ideations and that she reported feeling depressed and anxious.  Id.  The psychiatrist further stated that the Veteran was alert, oriented to time, place, and person, and had fair to good judgment.  In addition, the psychiatrist reported that the Veteran endorsed PTSD symptoms, including nightmares, flashbacks, avoidance, hypervigilance, and anger outbursts, which could also account for her mood instability and anxiety.  Id.  

In August 2011, the Veteran presented to the psychiatry emergency department with worsening anxiety, trouble sleeping, and increased leg twitching.  See August 2011 VA psychiatry emergency department note.  According to the psychiatrist, the Veteran stated that her anxiety was mostly related to feeling overwhelmed by her responsibilities, such as paying bills and taking care of family.  Id.  The Veteran appeared mildly anxious and tearful at times.  In addition, the psychiatrist stated that the Veteran's speech was fluent and of a normal rate, volume, and tone; she felt helpless; her affect was dysphoric; and she denied any suicidal or homicidal ideations or delusions.  Id.  The psychiatrist also stated that her thought process was linear and goal-directed; she was alert and oriented to person, place, and time; her insight was fair; and her judgment was limited with regards to medications that may be helpful or harmful.

The Veteran continued to be followed in 2011 and 2012 for her PTSD. In October 2011, she was hospitalized again for detoxification from substance abuse. At a follow-up visit in February 2012, she reported that she was enrolled in college and enjoying it; she reported ongoing nightmares at that time but stated that her mood was "good." See February 2012 VA mental health psychiatry outpatient note.  

The Veteran underwent a VA examination in regards to her PTSD in July 2014.  See July 2014 VA Compensation and Examination note.  According to the examiner, the Veteran was groomed and appropriately dressed; alert and oriented to person, place, time, and circumstance; and cooperative and pleasant.  The examiner also stated that the Veteran's speech was of a normal rate, volume, and tone; her affect was congruent with mood; her thought process was goal-directed; her memory was generally intact with some difficulty with dates and timelines; and her insight and judgment were appropriate.  In addition, the examiner noted that the Veteran had a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, an inability to establish and maintain effective relationships, irritable behavior and angry outbursts, problems concentrating, hypervigilance, and nightmares.  The examiner specified, however, that the Veteran's symptoms of mood swings and instability, impulsive behavior, and increased goal-directed activity are related not to PTSD but to nonservice-connected bipolar disorder. Furthermore, the examiner noted that the Veteran's relationship with her family had improved and that she was working part-time in retail while pursuing an associate's degree in criminal justice.  Id.  The examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Subsequently, the Veteran was the subject of an interview published by a magazine.  See November 2014 magazine article.  The publication quoted the Veteran as stating that she was working full-time.  Id.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the criteria for an initial rating in excess of 30 percent for PTSD have not been met.

According to the medical record, when the Veteran was admitted to the hospital in October 2010, she was cooperative and well-groomed with fluid speech and a linear and coherent thought process.  Her affect was found to be mood congruent and her cognitive domains appeared to be grossly intact.  In addition, her insight was described as fair.  The Veteran reportedly felt depressed and had recurring nightmares, flashbacks, and social anxiety.  However, she denied suicidal and homicidal ideations, and any hallucinations.  While her judgment was found to be poor, that determination was specifically based on the Veteran's reports of binge drinking following a miscarriage, not on her PTSD.  The medical record does not establish that the Veteran's alcohol dependence or miscarriage is related to her service-connected PTSD.  A progress note from the REACH program indicates that the reason for the Veteran's substance abuse is unclear.  See July 2011 VA mental health psychiatry outpatient note.  Moreover, during the Veteran's hospitalization, a psychiatrist found that her judgment was fair.  See October 2010 VA psychiatry inpatient note.  In fact, the great majority of the medical record during and after the Veteran's hospitalization similarly reflects no more than mild symptoms of PTSD, including fair or good judgment.  See October 2010 VA urgent care triage note; October 2010 SARRTP consultation note; January 2011 VA neurology consultation note; April 2011 VA urgent care note; July 2011 VA mental health psychiatry outpatient note;  February 2012 VA mental health psychiatry outpatient note; July 2014 VA Compensation and Examination note.  

In addition, while the Veteran was found to have a flattened affect at one point in October 2010, subsequent medical records do not indicate a flattened affect.  Similarly, the medical record reflects largely the same mild symptoms of PTSD during the rest of the appeal period.  See January 2011 VA neurology consultation note; May 2011 VA Compensation and Pension Examination note; April 2011 VA urgent care note; July 2011 VA mental health psychiatry outpatient note; February 2012 VA mental health psychiatry outpatient note; July 2014 VA Compensation and Examination note.  

The Board notes there is evidence that the Veteran exhibited limited judgment when she sought emergency care for worsening anxiety in August 2011.  See August 2011 VA psychiatry emergency department note.  However, according to the psychiatrist, the Veteran attributed her anxiety mostly to life stressors, including paying bills and taking care of family, rather than service-related issues.  Id.   

The July 2014 VA examination largely echoed the same mild symptoms of PTSD: the Veteran's speech was of a normal rate, volume, and tone; her affect was congruent with mood; her thought process was goal-directed; her memory was generally intact with some difficulty with dates and timelines; and her insight and judgment were appropriate.  The examiner also noted that the Veteran exhibited depressed mood, anxiety, sleep disturbance, problems concentrating, hypervigilance, and panic attacks, but no more than every week or less.  While the examiner indicated that the Veteran exhibited an inability to establish and maintain effective relationships, the Veteran actually reported at that time that her relationship with her family had improved somewhat and that she was working part-time and studying in college.  In fact, the examiner concluded that the Veteran's PTSD symptomatology caused no more than occupational and social impairment with occasional - not total - decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In determining the credibility of the evidence, the Board finds that there is no reason to doubt the credibility of the Veteran's medical examiners and providers.  Furthermore, the Board finds that the Veteran is competent to testify to observable symptomatology, such as her feelings of depression, anxiety, hypervigilance, irritability, memory loss, and sleeplessness.  Similarly, the Board finds that the Veteran's statements of record are credible.  However, in weighing the probative value of the evidence, as discussed above, the Board determines that there is insufficient evidence of symptoms entitling the Veteran to a rating of 50 percent for PTSD at any time during the appeal period.

In addition, the Board finds that the Veteran is not entitled to a rating of 70 percent for PTSD due to the lack of evidence of symptoms such as suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or worklike settings).  The Veteran is also not entitled to a schedular rating of 100 percent for PTSD because the evidence of record does not show symptoms of such severity as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

The Board has also considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the level of symptomatology and impairment caused by the Veteran's PTSD throughout the appeal period are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Here, the schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Board finds that the Veteran's PTSD is manifested by symptoms that are contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 
9 Vet.  App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The appeal for entitlement to a TDIU is dismissed.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


